Citation Nr: 0505404	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  95-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the right foot, 
with a third metatarsal fracture and a retained foreign body.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1979 and from August 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana in July 1994 and December 2001.

In a May 1998 decision, the Board denied the veteran's claim 
for an initial evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right foot, with a third 
metatarsal fracture and a retained foreign body.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), and the Court vacated and 
remanded this case in an October 1999 memorandum decision.  
The Board subsequently remanded this case back to the RO in 
June 2000 and February 2004.

As to the claim for an initial evaluation in excess of 10 
percent for low back strain, the Board denied this claim in 
an October 2002 decision.  The veteran also appealed this 
denial, and, in January 2003, the Court granted a joint 
motion of the veteran and the Secretary of Veterans Affairs 
to vacate and remand the Board's decision.  The Board 
subsequently remanded this case back to the RO in February 
2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's residuals of a gunshot wound to the right 
foot, with a third metatarsal fracture and a retained foreign 
body, encompass moderate limitation of toe motion, without 
pain; tenderness; and subjective complaints of pain.

3.  The veteran's low back strain is productive of moderate 
limitation of motion, subjective complaints of pain, and a 
loss of agility during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the right foot, 
with a third metatarsal fracture and a retained foreign body, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.56, 
4.71 (Diagnostic Code 5283), 4.73 (Diagnostic Code 5310) 
(2004); 38 C.F.R. §§ 4.56, 4.73 (1996).

2.  The criteria for an initial 20 percent evaluation for low 
back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations addressing his service-
connected disorders, and there is no indication of additional 
medical records, or other evidence, that the RO should have 
obtained at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in March 2003 and in May 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decisions.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Right foot

During service, in August 1992, the veteran sustained a 
gunshot wound to the right foot.  He was hospitalized from 
August to September of 1992 and underwent open irrigation and 
debridement of the wound, fixation of the third metatarsal, 
and a delayed primary closure of the wound.  X-rays from 
October 1992 revealed a shattered third metatarsal with 
metallic fragments within the soft tissue.  This fracture was 
comminuted and in the distal right third metatarsal.  

During a June 1994 VA spine examination, the veteran reported 
that his right foot wound had healed, with irritation only 
after repetitive use.  The examination revealed no postural 
or fixed deformities of the right foot, and the veteran could 
walk on his toes and on his heels for a distance of ten feet 
without difficulty.  There was no neurovascular impairment 
from the veteran's wound, and the foot was completely normal 
to palpation.  The contour of the foot was normal.  Range of 
motion of the foot and ankle were normal, compared with the 
left side.  In rendering a diagnosis, the examiner noted that 
the veteran's right foot was well-healed and exhibited no 
evidence of impairment.

Based on these findings, the RO, in a July 1994 rating 
decision, granted service connection for residuals of a 
gunshot wound of the right foot with a fracture of the third 
metatarsal and assigned a zero percent evaluation, effective 
from April 1994.

The veteran reported continued irritation, swelling, and 
"hot shoot pains" in the right foot during his January 1996 
VA hearing.  Subsequently, in May 1996, the hearing officer 
granted a 10 percent evaluation for the veteran's disorder, 
effective from April 1994.

During his September 1997 VA foot examination, the veteran 
reported right foot pain after sustained jogging.  The 
examination revealed normal posture and a normal heel and toe 
gait walking for about ten feet.  Two surgical scars, one 
measuring two centimeters and the other measuring four to 
five centimeters over the dorsal surface along the metatarsal 
areas, were noted.  There was no deformity, tenderness, skin 
or vascular changes, or weakness of the regional muscle 
groups.  Range of motion of all toes was normal and painless.  
X-rays revealed no change in the metallic foreign bodies in 
the right forefoot and no significant change in the healed 
third metatarsal fracture. 

The veteran underwent a further VA foot examination in May 
2002, during which he reported pain and swelling of the right 
foot with vigorous activity.  The examination revealed normal 
sensation of the feet, with well-healed dorsal incisions from 
his previous injury.  The veteran had normal flexion at his 
second through fifth metatarsophalangeal joints to 60 
degrees, as well as extension to 30 degrees.  There was no 
numbness of tingling in any of the toes and normal sensation.  
The examination was also negative for tenderness and pain in 
the metatarsal heads and for obvious deformity of the foot.  
The veteran was able to do a single straight leg raise on the 
foot without any obvious pain or limitation.  The examiner 
noted that, in view of the spine and foot symptoms, the 
veteran could do moderate activities, but vigorous activities 
were significantly limited.  

In a September 2002 statement, Craig N. Bash, M.D., noted 
that the veteran's spine sciatica (foot pains) and back 
spasms were "under-rated" and that a 60 percent evaluation 
was in order.  Dr. Bash indicated that the veteran had pain 
radiating to the right foot and back spasms which had 
required nearly constant use of muscle relaxants since the 
initial injury.  

The veteran underwent a further VA feet examination in July 
2004, during which he described right foot pain, as much as 
"a 7 out of 10," with lifting objects over fifty pounds and 
walking over one mile.  He also reported swelling on the 
dorsal aspect of the right foot and noted that he could not 
move the foot at all during flare-up periods.  He stated that 
he was currently working as a teacher and had difficulty 
moving audio and video equipment.  The examination revealed a 
two centimeter dorsal incision over the second metatarsal, a 
four centimeter dorsal incision over the fourth metatarsal, 
and a one-half centimeter plantar incision ball under the 
second metatarsal.  The foot was otherwise normal in 
appearance.  Range of motion of the right ankle revealed 
dorsiflexion to zero degrees with no pain, plantar flexion to 
50 degrees with no pain, inversion to 35 degrees with no 
pain, and eversion to 15 degrees with no pain.  Range of 
motion studies of the toes revealed right great 
metatarsophalangeal flexion to 20 degrees and extension to 10 
degrees, right second metatarsophalangeal flexion to 20 
degrees and extension to 10 degrees, right third 
metatarsophalangeal flexion to 20 degrees and extension to 20 
degrees, right fourth metatarsophalangeal flexion to 20 
degrees and extension to 20 degrees, right fifth 
metatarsophalangeal flexion to 20 degrees and extension to 20 
degrees, right interphalangeal great toe flexion to zero 
degrees actively and to 45 degrees passively, right proximal 
interphalangeal second toe flexion to zero degrees actively 
and to 35 degrees passively, right proximal interphalangeal 
third toe flexion to 35 degrees actively and passively, right 
proximal interphalangeal fourth toe flexion to 35 degrees 
actively and passively, and right proximal interphalangeal 
fifth toe flexion to 35 degrees actively and passively.  The 
examiner noted that all motions were performed without pain.  
There was no evidence of edema, weakness, or impairment of 
propulsion thrust in walking, but the examiner did note mild 
tenderness over incision sites on the right foot on deep 
palpation.  The veteran could walk for up to a mile and stand 
for up to an hour.  No other abnormalities of the feet were 
noted on examination.  X-rays revealed metallic foreign 
bodies and an old fracture deformity of the right third 
metatarsal, with no acute abnormalities.

The RO has evaluated the veteran's right lower extremity 
fascial defect at the 10 percent rate under the criteria of 
both 38 C.F.R. § 4.71a, Diagnostic Code 5283 and 38 C.F.R. 
§ 4.73, Diagnostic Code 5310.  

Under Diagnostic Code 5283, a 10 percent evaluation is 
warranted for moderate malunion or nonunion of the tarsal or 
metatarsal bones, while a 20 percent evaluation contemplates 
moderately severe malunion or nonunion.

The Board notes that the criteria for evaluating muscle 
injuries were revised during the pendency of this appeal, 
effective from July 3, 1997.  

Under both sets of criteria, Diagnostic Code 5310 concerns 
Muscle Group X, which encompasses the intrinsic muscles of 
the foot.  Functions of these muscles include movements of 
the forefoot and toes and propulsion thrust in walking.  
Under this section, a 10 percent evaluation is warranted for 
moderate disability of the muscles of Group X, while a 20 
percent evaluation is in order for moderately severe 
disability.

Under the prior rating criteria, a moderate muscle disability 
was characterized by through and through or deep penetrating 
wounds of relatively short track by a single bullet, small 
shell, or shrapnel fragment, and such disability was also 
characterized by residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
included hospitalization and consistent complaint from the 
first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
included linear or relatively small entrance and (if present) 
exit scars indicating a short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance, or impairment of muscle tonus; and definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

A moderately severe muscle disability was shown by evidence 
of a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular cicatrization.  History and 
complaints of such an injury included a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and a record of consistent complaints 
of cardinal symptoms of muscle wounds, including evidence of 
an inability to keep up with work requirements.  Objective 
findings of a moderately severe muscle wound were relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance of muscle groups 
involved (compared with the sound side) revealing positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (1996).

Under the revised rating criteria, effective from July 3, 
1997, moderate disability of the muscles is shown by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2004).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).

Additionally, under the revised rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2004).

The Board has considered the veteran's disability from both a 
musculoskeletal and a muscle injury standpoint.  In terms of 
musculoskeletal symptoms, the veteran's disability is 
productive of moderate limitation of the toe joints, 
tenderness, and subjective complaints of pain.  Range of 
motion testing, however, revealed no pain in the individual 
joints.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  While Dr. Bash suggested that the 
veteran's current disability evaluation was inadequate, he 
mostly discussed lumbar spine symptoms (noted below).  
Rather, the overall symptomatology of the right foot has, on 
balance, been shown to be no more than moderately disabling.  
As such, the current 10 percent evaluation under Diagnostic 
Code 5283 remains appropriate.  

There is also no evidence of severe unilateral flat foot, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities (20 percent under 
Diagnostic Code 5276); unilateral claw foot, with all toes 
tending to dorsiflexion, limitation of dorsiflexion of the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); or a moderately severe foot injury (20 
percent under Diagnostic Code 5284).

Regarding muscle injury, the veteran's chief symptoms have 
been healed scars and tenderness.  While several of the 
veteran's scars are measured in terms of centimeters, they 
are not accompanied by any loss of, or significant damage to, 
muscle substance.  Moreover, there is no evidence of 
intermuscular scarring.  As such, the Board finds this 
disorder to be moderate rather than moderately severe in 
degree, and an evaluation in excess of 10 percent under the 
provisions of 38 C.F.R. § 4.73, both prior and revised, is 
not warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the right foot, 
with a third metatarsal fracture and a retained foreign body, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Low back strain

In a December 2001 rating decision, the RO granted service 
connection for low back strain in view of a nexus opinion 
included in a July 1999 VA examination report.  A 10 percent 
evaluation was assigned, effective from April 1994.  Given 
this early effective date, the Board has considered all 
relevant evidence dating back to the initial claim.

During his June 1994 VA spine examination, the veteran 
reported occasional back strain.  The examination revealed 
forward flexion to 90 degrees, extension to 30 degrees, 
bilateral lateral bending to 35 degrees, right rotation to 35 
degrees, and left rotation to 45 degrees.  There was no 
evidence of sciatica.  The diagnosis was a history of 
multiple low back strains, now with occasional problems with 
chronic low back pain from a musculoskeletal standpoint but 
without evidence of objective pathology on examination.

The veteran's July 1999 VA spine examination revealed lumbar 
spine flexion to 90 degrees, extension to 30 degrees, 
bilateral lateral bending to 35 degrees, and bilateral 
rotation to 40 degrees.  There was a "trace" of hamstring 
tightness bilaterally.  No neurological changes were noted.  
There was mild tenderness to palpation in the midline lower 
lumbar region, approximately at L3-L4.  There was no 
significant tenderness to the lumbar paraspinal muscles or 
spasm.  The diagnosis was chronic mechanical low back pain, 
and the examiner related this disorder to in-service physical 
activities.  X-rays revealed facet sclerosis of L5-S1 but 
were otherwise unremarkable.

During his May 2002 VA feet examination, the veteran reported 
intermittent but increasing low back pain.  An examination 
revealed flexion to 90 degrees, extension to 20 degrees, and 
side-to-side bending of 45 degrees.  X-rays showed 
intervertebral space narrowing at L4-L5 and L5-S1, with 
vacuum disc formation at those sites; osteophyte formation in 
the upper lumbar areas; and a minimal sclerotic response of 
the articular facets, suggesting a left unilateral pars 
defect.  The assessment was a slight amount of worsening back 
pain, mostly mechanical, with a slight amount of posterior 
arthritis.  There was no evidence of obvious radiculopathy, 
weakness, or other myelopathic symptoms.  The examiner noted 
that, in view of the spine and foot symptoms, the veteran 
could do moderate activities, but vigorous activities were 
significantly limited.  

In a September 2002 statement, Dr. Bash noted that the 
veteran's spine sciatica (foot pains) and back spasms were 
"under-rated" and that a 60 percent evaluation was in 
order.  Dr. Bash indicated that the veteran had pain 
radiating to the right foot and back spasms which had 
required nearly constant use of muscle relaxants since the 
initial injury.  

The veteran underwent a further VA spine examination in 
August 2004, during which he complained of constant pain in 
the back, flare-ups "of 6/10 in recent years," and rare 
radiation of pain into the right inner thigh.  He noted 
severe flares twice in the past year for a couple of days, as 
well as moderate flares on two occasions in the past year 
varying in length depending on activity.  No incapacitation 
was noted.  The examiner indicated that, during flare-ups, 
the veteran's function was decreased in that he was not as 
agile and had to limit activities (e.g., not able to bend or 
stoop).  The veteran reported that he was still working as a 
teacher and had not missed work, but he was unable to move 
boxes of books and equipment.  There were no spinal 
abnormalities in terms of alignment, symmetry, curvatures, 
posture, gait, and symmetry and rhythm of spinal motion.  
Range of motion testing revealed forward flexion to 65 
degrees, extension to 19 degrees, bilateral lateral bending 
to 20 degrees, and bilateral rotation to 20 degrees.  The 
examination was negative for tenderness, spasm, deformity, 
scoliosis, and kyphosis.  Sensory and motor examinations were 
within normal limits.  X-rays revealed disc space narrowing 
at L5-S1, and the examiner diagnosed degenerative disc 
disease of the lumbar spine.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 25, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003), a 10 percent evaluation 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation was in order for muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation contemplated severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

For the period beginning on September 23, 2002, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

The Board has considered the veteran's claim under all of the 
aforementioned code sections but find no basis for an initial 
evaluation in excess of 10 percent under those particular 
sections.  In this regard, the Board observes that current 
symptoms include forward flexion exceeding 60 degrees and no 
incapacitating episodes of intervertebral disc syndrome.  The 
Board also notes Dr. Bash's finding of muscle spasms, but the 
veteran's VA examinations have been negative for this 
symptom.

However, under the old provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, a 20 percent evaluation was assigned 
for moderate limitation of motion of the lumbar spine.  The 
Board has considered the range of motion findings from the 
veteran's August 2004 VA examination in conjunction with the 
simultaneous finding of decreased back function and agility 
during flare-ups.  The Board also notes Dr. Bash's conclusion 
that the veteran's back problems were "under-rated."  See 
38 C.F.R. §§ 4.40, 4.45.  Taken together, these symptoms 
reflect a lumbar spine picture that is more properly 
described as "moderate" than as "slight" in degree.  
This disability picture, however, is not "severe" in 
degree, as would warrant a 40 percent evaluation.  Rather, a 
20 percent evaluation is in order under the old provisions of 
Diagnostic Code 5292.

The Board has also considered all potentially applicable 
diagnostic criteria in ascertaining whether an even higher 
evaluation is warranted.  However, there is no evidence of a 
spinal fracture or ankylosis (old Diagnostic Codes 5285, 
5286, and 5289).  There is also no evidence of severe 
intervertebral disc syndrome, productive of recurring attacks 
with intermittent relief (40 percent under old Diagnostic 
Code 5293).
 
Overall, the evidence supports an initial 20 percent 
evaluation, but not more, for the veteran's low back strain.  
To that extent, the appeal is granted.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a gunshot wound to the right 
foot, with a third metatarsal fracture and a retained foreign 
body, is denied.

A 20 percent evaluation for low back strain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


